 

Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED BY HOLDER IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

OF

SCOUTCAM INC.

(the “Corporation”)

 

Number of Shares of Common Stock of the Corporation, par value $0.001 each (the
“Common Stock”): 787,471.

Issue Date: June 23, 2020.

Initial Exercise Date: June 23, 2020.

 

This warrant to purchase shares of Common Stock (the “Warrant”) certifies that,
for value received, Medigus Ltd. (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after June 23, 2020 (the “Initial Exercise Date”), and on or
prior to the close of business eighteen (18) months following the Issue Date
(the “Termination Date”), provided that, if such date is not a Trading Day, the
Termination Date should be the immediate following Trading Day but not
thereafter, to subscribe for and purchase from the Corporation, up to 787,471
shares of Common Stock (the “Warrant Shares”). The purchase price of one Warrant
Share shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Side Letter Agreement (the
“Letter Agreement”), dated June 23, 2020, among the Corporation and the Holder.
In addition to the foregoing, the following terms shall have the meanings
indicated in this Section 1:

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the markets or exchanges on which the Common Stock
is listed or quoted for trading on the date in question, including the NYSE MKT,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the OTCQB, OTCQX or the OTC Pink Sheets (or
any successors to any of the foregoing).

 

   

 

 

Section 2. Exercise.

 

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Corporation (or such other office or agency that the Corporation may designate
by notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Corporation) of a duly executed facsimile copy or
PDF copy submitted by electronic mail (or e-mail attachment) of the Notice of
Exercise in the form annexed hereto (the “Notice of Exercise”). Within the
earlier of (i) two (2) Trading Days and (ii) the number of Trading Days
comprising the Standard Settlement Period (as defined in Section 2(d)(i) herein)
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the Warrant Shares specified in the applicable
Notice of Exercise by wire transfer or cashier’s check drawn on a United States
bank. No ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise be required. Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the
Corporation until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Corporation for cancellation within three
(3) Trading Days of the date on which the final Notice of Exercise is delivered
to the Corporation. Partial exercises of this Warrant resulting in purchases of
a portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Corporation shall maintain records showing the
number of Warrant Shares purchased and the date of such purchases. The Holder,
by acceptance of this Warrant, acknowledges and agrees that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.

 

In no event will the Corporation be required to net cash settle a Warrant
exercise.

 

b) Exercise Price. The exercise price per Share under this Warrant shall be
$0.893, subject to adjustment hereunder (the “Exercise Price”).

 

c) Mechanics of Exercise.

 

i. Delivery of Warrant Shares Upon Exercise. The Corporation shall cause its
transfer agent (the “Transfer Agent”) to register the Warrant Shares, and credit
the account of the Holder with The Depository Trust Company (or another
established clearing corporation performing similar functions) through its
Deposit/Withdrawal At Custodian system (“DWAC”) if the Transfer Agent is then a
participant in such system and either (A) there is an effective registration
statement permitting the issuance of the Warrant Shares or resale of the Warrant
Shares by the Holder or (B) the Warrant Shares are eligible for resale by the
Holder without volume or manner-of-sale limitations pursuant to Rule 144, and
otherwise by physical delivery of a certificate, registered in the name of the
Holder, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise, by the date that is the earlier of (i) two (2) Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period after
the delivery to the Corporation of the Notice of Exercise (such date, the
“Warrant Share Delivery Date”). Upon delivery of the Notice of Exercise, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the Warrant Shares, provided
that payment of the aggregate Exercise Price is received within the earlier of
(i) two (2) Trading Days and (ii) the number of Trading Days comprising the
Standard Settlement Period following delivery of the Notice of Exercise. As used
herein, “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Corporation’s primary Trading
Market with respect to the Shares as in effect on the date of delivery of the
Notice of Exercise.

 



   

 

 

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Corporation shall, at the request of the Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

iii. Rescission Rights. If the Corporation fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(c)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

iv. No Fractional Warrant Shares or Scrip. No fractional Warrant Shares shall be
issued upon the exercise of this Warrant. As to any fraction of a Share that the
Holder would otherwise be entitled to purchase upon such exercise, the
Corporation shall be entitled to round down such to the next whole Share.

 

v. Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of Warrant Shares, all of which taxes and expenses
shall be paid by the Corporation, and such Warrant Shares shall be issued in the
name of the Holder. The Corporation shall pay all applicable fees and expenses
of the Transfer Agent in connection with the issuance of the Warrant Shares
hereunder.

 

Each of the Corporation and the Holder is aware and agree that it shall be
exclusively responsible for its own tax liability arising from the grant or
exercise of any Warrant, from the payment for Warrant Shares covered thereby or
from any other event or act hereunder. The Company and/or its Affiliates shall
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including withholding taxes at source, if required under
applicable law (unless the Holder provides a tax certificate, stating that no
withholding, or reduced withholding, of tax is required).

 

   

 

 

The Holder will not be entitled to receive from the Corporation any Warrant
Shares allocated or issued upon the exercise of the Warrant prior to the full
payments of any tax liabilities arising from the exercise of the Warrant, which
are required to be paid by the Holder, if any, prior to the issuance of such
Warrant Shares issued upon the exercise of the Warrant. For the avoidance of
doubt, the Corporation shall not be required to release any share to the Holder
until all such payments required to be made by the Holder have been fully
satisfied.

 

vi. Closing of Books. The Corporation will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

Section 3. Certain Adjustments.

 

a) Share Dividends and Splits. If the Corporation, at any time while this
Warrant is outstanding: (i) pays a share dividend or otherwise makes a
distribution or distributions on its shares of capital stock (“Shares”) or any
other equity or equity equivalent securities payable in Shares or other
securities of the Corporation, as applicable, (ii) subdivides outstanding Shares
into a larger number of Shares, as applicable, (iii) combines (including by way
of reverse share split) outstanding Shares into a smaller number of Shares, as
applicable, or (iv) issues by reclassification of Shares, or any shares of
capital stock of the Corporation, as applicable, then in each case the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the
number of Shares, (excluding treasury shares, if any) outstanding immediately
before such event and the denominator of which shall be the number of Shares,
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately increased in the case of share
dividend or a subdivision, or proportionately decreased in the case of a
combination, such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution or immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 



 

 

 

b) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Corporation, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Corporation with or into another
Person, (ii) the Corporation, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Shares are permitted to sell, tender or exchange their shares for
other securities, cash or property and has been accepted by the holders of 50%
or more of the outstanding Shares, (iv) the Corporation, directly or indirectly,
in one or more related transactions effects any reclassification, reorganization
or recapitalization of the Shares or any compulsory share exchange pursuant to
which the Shares are effectively converted into or exchanged for other
securities, cash or property, or (v) the Corporation, directly or indirectly, in
one or more related transactions consummates a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding Shares (not including Shares held by the other Person or other
Persons making or party to, or associated or affiliated with the other Persons
making or party to, such stock purchase agreement or other business combination)
(each a “Fundamental Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of capital stock of the
successor or acquiring corporation or of the Corporation, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the same
type and number of Shares for which this Warrant is exercisable immediately
prior to such Fundamental Transaction. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one Share, in such Fundamental Transaction, and the
Corporation shall apportion the Exercise Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration, provided the aggregate Exercise Price shall
remain the same. If holders of Shares are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then the Holder
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of this Warrant following such Fundamental Transaction. The
Corporation shall cause any successor entity in a Fundamental Transaction in
which the Corporation is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Corporation under this Warrant and the
other Transaction Documents in accordance with the provisions of this Section
3(b) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction, and as a condition thereof, and
shall, at the option of the Holder, deliver to the Holder in exchange for this
Warrant a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Warrant which is exercisable
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the Shares represented by each Warrant
Share acquirable and receivable upon exercise of this Warrant prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the Shares pursuant to such Fundamental Transaction and the
value of such shares of capital stock, such number of shares of capital stock
and such exercise price being for the purpose of protecting the economic value
of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Corporation” shall refer instead to the
Successor Entity), and may exercise every right and power of the Corporation and
shall assume all of the obligations of the Corporation under this Warrant and
the other Transaction Documents with the same effect as if such Successor Entity
had been named as the Corporation herein.

 

   

 

 

c) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a Share, as the case may be. For purposes
of this Section 3, the number of Shares deemed to be issued and outstanding as
of a given date shall be the sum of the number of Shares (excluding treasury
shares, if any) issued and outstanding.

 

d) Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Section 3, the Corporation shall deliver to the Holder by
facsimile or email a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

 

Section 4. Transfer of Warrant.

 

a) Transferability. This Warrant and all rights hereunder (including, without
limitation, any registration rights) are non-transferable.

 

b) Warrant Register. The Corporation shall register this Warrant, upon records
to be maintained by the Corporation for that purpose (the “Warrant Register”),
in the name of the record Holder hereof.

 

c) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5. Miscellaneous.

 

a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Corporation prior to the exercise hereof as set forth in Section 2(c)(i).

 

b) Loss, Theft, Destruction or Mutilation of Warrant. The Corporation covenants
that upon receipt by the Corporation of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Corporation will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

   

 

 

c) Fridays, Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d) Authorized Shares. The Corporation covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Shares
a sufficient number of shares to provide for the issuance of the Warrant Shares
and underlying Shares upon the exercise of any purchase rights under this
Warrant. The Corporation further covenants that its issuance of this Warrant
shall constitute full authority to its officers who are charged with the duty of
issuing the Warrant Shares needed for the Transfer Agent to issue the necessary
Warrant Shares upon the exercise of the purchase rights under this Warrant. The
Corporation will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation, or of any requirements of the applicable
Trading Market upon which the Shares may be listed. The Corporation covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Corporation in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

e) Jurisdiction. This Warrant shall be governed by and construed in accordance
with to the laws of the State of Israel, disregarding its conflict of laws
rules. Any dispute arising under or in relation to this Agreement shall be
resolved exclusively in the competent court located in Tel Aviv-Jaffa, Israel
and each of the parties hereby irrevocably submits to the exclusive jurisdiction
of such court.

 

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Corporation willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Corporation shall pay to the Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder, without limiting such other
rights and remedies as may be available to the Holder at law or in equity.

 

   

 

 

h) Notices. All notices and other communications given or made pursuant to this
Warrant shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) when delivered, if sent by personal delivery
to the party to be notified, (ii) when sent, if sent by electronic mail or
facsimile (with electronic conformation of delivery) on a business day and
during normal business hours of the recipient, and otherwise on the first
business day in the place of recipient, (iii) five (5) business days after
having been sent, if sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with an
internationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written confirmation of receipt. All communications
shall be sent to the respective parties at their address or contact details as
set forth below, or to such address or contact details as subsequently modified
by written notice given in accordance with this section or, in the case of the
Holder, as used for purposes of sending shareholders’ notices by the Company.

 

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Shares or as a shareholder of the Corporation, whether such liability is
asserted by the Corporation or by creditors of the Corporation.

 

j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Corporation agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k) Successors. Subject to applicable securities laws, this Warrant and the
rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Corporation and the successors of Holder.

 

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Corporation and the Holder.

 

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Page Follows)

 

   

 

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its officer thereunto duly authorized as of the date first above indicated.

 

  SCOUTCAM INC.       By:                Name:     Title:  

 

   

 

 

NOTICE OF EXERCISE

 

To: SCOUTCAM INC.

 

(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Corporation pursuant to the terms of the attached Warrant (to be attached only
if exercised in full), and tenders herewith payment of the exercise price in
full in form of United States currency; or

 

(2) Please register and issue said Warrant Shares in the name of the undersigned
or in such other name as is specified below:

 

_______________________________

 

(3) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

(4) If applicable pursuant to Section 2(c)(i) of the Warrant, the Warrant Shares
shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
________________________________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

 

Name of Authorized Signatory:
___________________________________________________________________

 

Title of Authorized
Signatory:____________________________________________________________________

 

Date: ____________________________________________________________

 

   

 